SUPREME COURT OF ARIZONA


LORENZA MARTINEZ, an Individual   )        Arizona Supreme Court
and a Qualified Elector of LD     )        No. CV-22-0101-AP/EL
16; et al.,                       )
                                  )        Maricopa County
            Plaintiffs/Appellees, )        Superior Court
                                  )        No. CV2022-004883
                 v.               )
                                  )        FILED 5/9/2022
DANIEL WOOD, an Individual,       )
                                  )
             Defendant/Appellant. )
__________________________________)


                                  DECISION ORDER


     Pending before the Court is an expedited election appeal brought

by Appellant Daniel Wood, a Republican candidate for State Senator in

Legislative District 16.

     The   Court,   by   a   panel   consisting       of    Chief   Justice    Brutinel,

Justice Bolick, Justice Montgomery, and Justice King, considered the

briefs of the parties, the certified transcript, the trial court’s

rulings, and the relevant statutes and case law in this expedited

election matter.

     Candidates     seeking    placement   on     a    partisan     primary     election

ballot must gather a sufficient number of signatures in nomination

petitions from “qualified signers.” A.R.S. § 16-322(A). A “qualified

signer” is a person “who at the time of signing is a registered voter

in the electoral district of the office the candidate is seeking” and

is registered as a member of the candidate’s party, a party not

entitled   to     continued     representation         on     the    ballot,     or   an
Arizona Supreme Court No. CV-22-0101-AP/EL
Page 2 of 8


independent. A.R.S. § 16-321(B),(F). “The way the [signer’s] name

appears on the [candidate’s nomination] petition shall be the name

used in determining the validity of the name for any legal purpose,”

and “[s]ignature and handwriting comparisons may be made.” A.R.S. §

16-321 (D).

       Appellee        Martinez       challenged         the        legal     sufficiency          of

Appellant’s       nomination        petition    and      signatures.         As     a    candidate,

Appellant was required to have 492 valid signatures to be placed on

the    ballot.     He    submitted      petition         sheets       with    875       signatures.

Appellee challenged the validity of 486 of the individual signatures

(all   from     Pinal    County)     submitted      by    Appellant.         The    Pinal      County

Recorder   determined         that   430   signatures          were    invalid.          The    trial

court adopted the Pinal County Recorder’s determinations as to 428

signatures.        Specifically, 2 signatures were invalid because they

were duplicates; 1 signature was only a first name; 18 signatures

were invalid because the signer was registered with the incorrect

party; 6 signatures were invalid because the signer was registered as

a “federal only” voter; 82 signatures were invalid because the signer

was not registered to vote; and 319 signatures were invalid because

the    signer    was    not    registered      to    vote      in     Legislative        16    (post-

redistricting)          or    the    previous       Legislative         District         11     (pre-

redistricting). At most, Appellant had 447 valid signatures, which

was 45 signatures short of the minimum required number of signatures.

Appellant timely appealed.
Arizona Supreme Court No. CV-22-0101-AP/EL
Page 3 of 8


     Motion to Dismiss: Appellant moved to dismiss the action below,

arguing that Appellee failed to comply with the service of process

requirements set forth in A.R.S. § 16-351(D), although Appellant did

not dispute that he had timely notice of the proceeding. The trial

court denied the motion.

     The officer with whom the candidate files the nomination paper

and petitions is statutorily appointed as that candidate's agent to

receive    service    of   process    for    any     challenge   to   the   nomination

petitions. A.R.S. § 16–351(D). Upon receipt of process, the agent

must immediately mail it to the candidate and notify the candidate by

telephone    that    the   action    was    filed.    This   Court    has   upheld   the

statutory   service    and   notice    requirements        for   nomination    petition

challenges. See Malnar v. Joice, 236 Ariz. 170, 171–72 ¶ 6 (2014)

(rejecting the argument that the court lacked jurisdiction over the

candidate where the filing officer had been duly served); see also

Graham v. Tamburri, 240 Ariz. 126, 130 ¶ 9 (2016) (holding that

Apache County defendants had been properly served through service on

the Secretary of State). The trial court correctly denied the motion

to dismiss.

     Number    of     signatures     required:       Appellant     claims     that   the

Appellee    never    established     the    number    of   signatures   required     and

contends that the 492 number is unsubstantiated.

     At trial, the State Elections Director for the Arizona Secretary

of State explained that there are two potential measures to calculate
Arizona Supreme Court No. CV-22-0101-AP/EL
Page 4 of 8


the   minimum       number     of      signatures     required:       1)    the    standard       math

equation       to   calculate        the    minimum       number     of    nomination       petition

signatures found in A.R.S. § 16-322(A)(2) (“at least one-half of one

percent    .    .   .    of    the     total     number    of   qualified         signers    in    the

district”); and 2) the temporary process outlined in H.B. 2839, a

session law that provided candidates the benefit of complying with an

alternative (and in this case, lower) signature threshold based on

the     average      number       of     petition       signatures         needed       across     all

legislative districts for a particular political party. H.B. 2839, §

2(C).     (55th     Legislature,           2nd   Reg.     Sess.)      (2022).      The    testimony

confirmed the number of necessary signatures; the Secretary of State

posted the number which was readily available as public information;

and     Appellant       made    no     challenge      to    the      492   number       before     the

nomination petition challenge.                   The Court rejects the contention that

there was any uncertainty regarding the number of signatures that

were required.

        Sufficiency of the evidence: Appellant generally challenges the

sufficiency of the evidence to disqualify the signatures.

        This Court “review[s] de novo whether ‘a petition substantially

complies with the statutory requirements’ before denying access to a

ballot.’” McKenna v. Soto, 250 Ariz. 469, 471 (quoting Bee v. Day,

218 Ariz. 505, 507 ¶ 7 (2008)). In doing so, the Court defers to the

trial    court’s        factual      findings,      unless      clearly      erroneous       as    not

either    supported       by    reasonable        evidence      or   based    on    a    reasonable
Arizona Supreme Court No. CV-22-0101-AP/EL
Page 5 of 8


conflict of evidence. Moreno v. Jones, 213 Ariz. 94, 98 (2006).                       In

examining whether the trial court’s findings of facts are clearly

erroneous, this Court only considers the evidence presented to the

trial court, i.e., the evidence in the record. See Shooter v. Farmer,

235 Ariz. 199, 200–01 ¶¶ 4–5 (2014); Schaefer v. Murphey, 131 Ariz.

295, 299 (1982) (“As an appellate court, we are confined to reviewing

only those matters contained in the record.”); ARCAP 11(a)(1) (“The

official record, which consists of documents . . . filed in the

superior court before and including the effective date of the filing

of a notice of appeal”).

      Initiating a challenge and burden: An elector can challenge the

validity    of   the    signatures      in   a   candidate’s    nomination   petition.

A.R.S. § 16-351(A). A candidate’s signatures are presumed valid, but

the   challenger       can   displace    this    presumption    with   a   prima   facie

showing that a signer is not a qualified signer. Jenkins v. Hale, 218

Ariz. 561, 565–66 ¶ 23 (2008). If the presumption of validity is

displaced, “the burden shifts to the proponent of the signatures to

[rehabilitate the signature and] prove the signer was a qualified

elector and eligible to sign the petition.” McKenna, 250 Ariz. at 473

¶ 18.

      By statute, “[t]he county recorder or other officer in charge of

elections    shall       perform     petition       signature     verifications      for

nomination petition challenges for signatures of qualified electors

who are residents of that county and shall provide testimony and
Arizona Supreme Court No. CV-22-0101-AP/EL
Page 6 of 8


other evidence on request of any of the parties to the challenge.”

A.R.S. § 16-351(E).

      In    this   case,    Appellee’s      complaint   set    forth    the   challenged

signatures and the basis for the challenges, and a representative

from the Pinal County Recorder’s office testified that a substantial

number of the challenged signatures were invalid.

      Appellant      did    not   contest    the   Recorder’s    findings     regarding

invalid signatures, but instead generally challenged the validity of

the voter rolls.        However, “[t]he most current version of the general

county register at the time of filing of a court action challenging a

nomination petition constitutes the official record to be used” in

examining whether a signer was properly registered at the time of

signing. A.R.S. § 16-351(F). Here, testimony established the use of

the   general      county   register    to   determine    if    the    signatures   were

valid.

      Due    process:       Appellant    generally      challenges      the   expedited

proceedings and certain evidentiary rulings. He generally claims that

he was deprived of the ability to utilize E-Qual to obtain online

signatures, but does not allege that any voter was deprived of an

opportunity to sign a petition. He objects to certain aspects of the

trial court proceeding, although he did not raise these objections to

the trial court.        He claims that nomination petition challenges that

place too much of a burden on the candidate are unconstitutional,

citing Bullock v. Carter, 405 U.S. 134, 92 S. Ct. 849, 31 L. Ed. 2d
Arizona Supreme Court No. CV-22-0101-AP/EL
Page 7 of 8


92 (1972).      However, in that case the U.S. Supreme Court disapproved

of a nomination procedure that required as much as $8,900 in filing

fees.

        Members of the Panel are familiar with the rigorous process to

seek placement on a primary ballot. Although the Court is sympathetic

to the difficulties experienced by unrepresented candidates facing

nomination-petition      challenges,    here,     Appellant     is     unable    to

establish that he was deprived of the ability to rehabilitate invalid

signatures.     The Court finds no due process violation.

     Attorneys’     fees:   Appellee   seeks    attorneys’    fees    pursuant   to

A.R.S. § 12-349.      Appellant seeks attorneys’ fees under the attorney

general doctrine. Under A.R.S. § 12-349, the court shall award fees

if it finds that an attorney or party “1. Brings or defends a claim

without substantial justification[;] 2. Brings or defends a claim

solely or primarily for delay or harassment[;] [or] 3. Unreasonably

expands    or   delays   the   proceeding.”     Appellant    did     not   prevail.

However, Appellant was statutorily afforded the opportunity to defend

the challenge and to pursue this appeal. Appellee cites no authority

for the proposition that in so doing, Appellant’s actions fell within

the statute and the Court finds no basis to award fees under the

statute.

     IT IS ORDERED affirming the trial court decision.

     IT IS FURTHER ORDERED granting the injunction and enjoining the

Maricopa, Pima and Pinal County Supervisors, Recorders and Elections
Arizona Supreme Court No. CV-22-0101-AP/EL
Page 8 of 8


Directors from placing Daniel Wood’s name on the Republican Primary

Ballot for State Senator of Legislative District 16.

     IT IS FURTHER ORDERED the parties’ requests for fees are denied.


     DATED this    9th   day of May, 2022.


                                   _____/s/______________________
                                   ROBERT BRUTINEL
                                   Chief Justice




TO:
Eric H Spencer
Ian R Joyce
Amy B Chan
Joshua David Rothenberg Bendor
John S. Bullock
Joseph Eugene La Rue
Joseph Branco
Karen J Hartman-Tellez
Daniel S Jurkowitz
Ellen Ridge Brown
Javier Adalberto Gherna
Christopher C Keller
Craig C Cameron
Allen Hatch Quist
Scott Matthew Johnson
James I Mitchell
Daniel Wood
Hon. John R Hannah Jr
Alberto Rodriguez
Alicia Moffatt
Hon. Jeff Fine